Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 1 of 37 Page ID #:193
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 2 of 37 Page ID #:194
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 3 of 37 Page ID #:195
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 4 of 37 Page ID #:196
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 5 of 37 Page ID #:197
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 6 of 37 Page ID #:198
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 7 of 37 Page ID #:199
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 8 of 37 Page ID #:200
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 9 of 37 Page ID #:201
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 10 of 37 Page ID #:202
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 11 of 37 Page ID #:203
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 12 of 37 Page ID #:204
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 13 of 37 Page ID #:205
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 14 of 37 Page ID #:206
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 15 of 37 Page ID #:207
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 16 of 37 Page ID #:208
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 17 of 37 Page ID #:209
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 18 of 37 Page ID #:210
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 19 of 37 Page ID #:211
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 20 of 37 Page ID #:212
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 21 of 37 Page ID #:213
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 22 of 37 Page ID #:214




                 EXHIBIT 1
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 23 of 37 Page ID #:215
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 24 of 37 Page ID #:216
      Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 25 of 37 Page ID #:217




                  OVERFLOW                                                            0.5' FREEBOARD
                  OUTLET                                                                    DEPTH
                                                   SUMP STRUCTURE
                                                                                             5.5' RUNOFF
                                                   FOR PUMP
                                                                                             DETENTION
                                                                                                DEPTH

                      1                                                                                               1
                          2.5                                                                                   2.5

                                                                            2' SEDIMENT
                                                                              STORAGE
                                                                                                      NOTES:
                                                                                DEPTH                 NOT TO SCALE FOR ILLUSTRATION
                                                                                                      PURPOSES. AS-BUILT DIMENSIONS MAY
                                                                                                      VARY, WHILE STILL ACH EV NG REQUIRED
                                                 ENLARGED BASIN 2                                     STORAGE CAPACITY.
                                             CONCEPTUAL CROSS-SECTION                                 REQUIRED STORAGE CAPACITY IS 85TH
                                                                                                      PERCENT LE 24-HOUR STORM EVENT
                                                                                                      RUNOFF VOLUME = 1.15 AC-FT.

                                                                                                      UNLINED ENLARGED BASIN 2 CONCEPT IS
                                                                                                      PRESENTED.

                                                                                                      PUMP SUMP STRUCTURE WALLS ARE
                         DITCH WIDTH                                                                  SOLID. STRUCTURE HAS A GRATE INLET ON
                                                                                                      TOP.
                      8' - NORTH DITCH
                      5' - SOUTH DITCH           EXISTING                                             MAINTENANCE EQUIPMENT RAMP NOT
                                                 PAVEMENT                                             SHOWN.

                                                                                                           VULCAN SUN VALLEY
                                                                                                        11401 W. TUXFORD STREET
    FLOW DEPTH                                               NOTES:                                    SUN VALLEY, CALIFORNIA 91352
3.25" - NORTH DITCH                      8" THICK            NOT TO SCALE FOR ILLUSTRATION
                                                             PURPOSES.                               ENLARGED BASIN 2 AND DITCHES
  2" - SOUTH DITCH                       CONCRETE DITCH                                              CONCEPTUAL CROSS-SECTIONS
                                                             CONCEPT FOR ENLARGED NORTH
                                                             AND SOUTH CONCRETE DITCHES IS         November 2019             Rev    1.0 Figure No.
           ENLARGED CONCRETE DITCH                           PRESENTED.                           Project No.                                3
           CONCEPTUAL CROSS-SECTION                          REQU RED FLOW CAPACITY IS TWO
                                                             TIMES 85TH PERCENTILE STORM
                                                             EVENT PEAK FLOWRATE.
                                                             NORTH DITCH = 2.6 CFS.
                                                             SOUTH DITCH = 0.6 CFS.
                                                                                                                SLR Consulting USA Pty Ltd
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 26 of 37 Page ID #:218
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 27 of 37 Page ID #:219




                                 d> ϭ ʹ E>Z' ^/E Ϯ

             ĂƐŝŶ ĞƐŝŐŶ ŽŵƉŽŶĞŶƚ                                              ZĞƐƵůƚ

             ĂƐŝŶ dŽƚĂů ĞƉƚŚ                                                    ϴ͘Ϭ Ĩƚ

             ^ĞĚŝŵĞŶƚ ůůŽǁĂŶĐĞ ^ƚŽƌĂŐĞ ĞƉƚŚ                                     Ϯ͘Ϭ Ĩƚ

             tĂƚĞƌ ^ƚŽƌĂŐĞ ĞƉƚŚ                                                  ϱ͘ϱ Ĩƚ

             ĂƐŝŶ &ƌĞĞďŽĂƌĚ ĞƉƚŚ                                                Ϭ͘ϱ Ĩƚ

             dŽƉ tŝĚƚŚ                                                            ϴϱ Ĩƚ

             dŽƉ >ĞŶŐƚŚ                                                          ϭϱϬ Ĩƚ

             ĂƐŝŶ ^ŝĚĞ ^ůŽƉĞ ;,ŽƌŝǌŽŶƚĂů ͗ sĞƌƚŝĐĂůͿ                             Ϯ͘ϱ͗ϭ

             ^ĞĚŝŵĞŶƚ ůůŽǁĂŶĐĞ ^ƚŽƌĂŐĞ sŽůƵŵĞ                                 Ϭ͘Ϯϲ ĂĐͲĨƚ

             tĂƚĞƌ ^ƚŽƌĂŐĞ sŽůƵŵĞ                                              ϭ͘ϭϳ ĂĐͲĨƚ

             dŽƚĂů ĂƐŝŶ sŽůƵŵĞ                                                ϭ͘ϱϳ ĂĐͲĨƚ


 DŝŶŝŵƵŵ ǁĂƚĞƌ ƐƚŽƌĂŐĞ ĐĂƉĂĐŝƚǇ ŝƐ ƚŚĞ ϴϱƚŚ ƉĞƌĐĞŶƚŝůĞ ϮϰͲŚŽƵƌ ƐƚŽƌŵ ƌƵŶŽĨĨ ǀŽůƵŵĞ с ϭ͘ϭϱ ĂĐͲĨƚ͘




                                                                       ^>Z /ŶƚĞƌŶĂƚŝŽŶĂů ŽƌƉŽƌĂƚŝŽŶ   ƐůƌĐŽŶƐƵůƚŝŶŐ͘ĐŽŵ
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 28 of 37 Page ID #:220
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 29 of 37 Page ID #:221




                                    d> Ϯ ʹ Et ^/E ϯ

             ĂƐŝŶ ĞƐŝŐŶ ŽŵƉŽŶĞŶƚ                                              ZĞƐƵůƚ

             ĂƐŝŶ dŽƚĂů ĞƉƚŚ                                                    ϳ͘Ϭ Ĩƚ

             ^ĞĚŝŵĞŶƚ ůůŽǁĂŶĐĞ ^ƚŽƌĂŐĞ ĞƉƚŚ                                     Ϯ͘Ϭ Ĩƚ

             tĂƚĞƌ ^ƚŽƌĂŐĞ ĞƉƚŚ                                                  ϰ͘ϱ Ĩƚ

             ĂƐŝŶ &ƌĞĞďŽĂƌĚ ĞƉƚŚ                                                Ϭ͘ϱ Ĩƚ

             dŽƉ tŝĚƚŚ                                                            ϰϱ Ĩƚ

             dŽƉ >ĞŶŐƚŚ                                                           ϴϬ Ĩƚ

             ĂƐŝŶ ^ŝĚĞ ^ůŽƉĞ ;,ŽƌŝǌŽŶƚĂů ͗ sĞƌƚŝĐĂůͿ                             Ϯ͘ϱ͗ϭ

             ^ĞĚŝŵĞŶƚ ůůŽǁĂŶĐĞ ^ƚŽƌĂŐĞ sŽůƵŵĞ                                 Ϭ͘Ϭϯ ĂĐͲĨƚ

             tĂƚĞƌ ^ƚŽƌĂŐĞ sŽůƵŵĞ                                              Ϭ͘ϮϮ ĂĐͲĨƚ

             dŽƚĂů ĂƐŝŶ sŽůƵŵĞ                                                Ϭ͘Ϯϵ ĂĐͲĨƚ


 DŝŶŝŵƵŵ ǁĂƚĞƌ ƐƚŽƌĂŐĞ ĐĂƉĂĐŝƚǇ ŝƐ ƚŚĞ ϴϱƚŚ ƉĞƌĐĞŶƚŝůĞ ϮϰͲŚŽƵƌ ƐƚŽƌŵ ƌƵŶŽĨĨ ǀŽůƵŵĞ с Ϭ͘Ϯϭ ĂĐͲĨƚ͘




                                                                       ^>Z /ŶƚĞƌŶĂƚŝŽŶĂů ŽƌƉŽƌĂƚŝŽŶ   ƐůƌĐŽŶƐƵůƚŝŶŐ͘ĐŽŵ
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 30 of 37 Page ID #:222
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 31 of 37 Page ID #:223




                                    d> ϯ ʹ Et ^/E ϰ

             ĂƐŝŶ ĞƐŝŐŶ ŽŵƉŽŶĞŶƚ                                              ZĞƐƵůƚ

             ĂƐŝŶ dŽƚĂů ĞƉƚŚ                                                    ϲ͘Ϭ Ĩƚ

             ^ĞĚŝŵĞŶƚ ůůŽǁĂŶĐĞ ^ƚŽƌĂŐĞ ĞƉƚŚ                                     Ϯ͘Ϭ Ĩƚ

             tĂƚĞƌ ^ƚŽƌĂŐĞ ĞƉƚŚ                                                  ϯ͘ϱ Ĩƚ

             ĂƐŝŶ &ƌĞĞďŽĂƌĚ ĞƉƚŚ                                                Ϭ͘ϱ Ĩƚ

             dŽƉ tŝĚƚŚ                                                            ϰϱ Ĩƚ

             dŽƉ >ĞŶŐƚŚ                                                           ϯϱ Ĩƚ

             ĂƐŝŶ ^ŝĚĞ ^ůŽƉĞ ;,ŽƌŝǌŽŶƚĂů ͗ sĞƌƚŝĐĂůͿ                             Ϯ͘ϱ͗ϭ

             ^ĞĚŝŵĞŶƚ ůůŽǁĂŶĐĞ ^ƚŽƌĂŐĞ sŽůƵŵĞ                                 Ϭ͘Ϭϭ ĂĐͲĨƚ

             tĂƚĞƌ ^ƚŽƌĂŐĞ sŽůƵŵĞ                                              Ϭ͘Ϭϳ ĂĐͲĨƚ

             dŽƚĂů ĂƐŝŶ sŽůƵŵĞ                                                Ϭ͘Ϭϵ ĂĐͲĨƚ


 DŝŶŝŵƵŵ ǁĂƚĞƌ ƐƚŽƌĂŐĞ ĐĂƉĂĐŝƚǇ ŝƐ ƚŚĞ ϴϱƚŚ ƉĞƌĐĞŶƚŝůĞ ϮϰͲŚŽƵƌ ƐƚŽƌŵ ƌƵŶŽĨĨ ǀŽůƵŵĞ с Ϭ͘Ϭϰ ĂĐͲĨƚ͘




                                                                       ^>Z /ŶƚĞƌŶĂƚŝŽŶĂů ŽƌƉŽƌĂƚŝŽŶ   ƐůƌĐŽŶƐƵůƚŝŶŐ͘ĐŽŵ
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 32 of 37 Page ID #:224
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 33 of 37 Page ID #:225




                                      d> ϰ ʹ E>Z' KEZd /d,^
                              DŝŶŝŵƵŵ
                                                     ŝƚĐŚ                                                                               ŝƚĐŚ
                              ZĞƋƵŝƌĞĚ                               ŝƚĐŚ &ůŽǁ            ŝƚĐŚ tŝĚƚŚ             &ůŽǁ sĞůŽĐŝƚǇ
  ŝƚĐŚ                                           >ŽŶŐŝƚƵĚŝŶĂů                                                                         &ůŽǁƌĂƚĞ
                          &ůŽǁƌĂƚĞ ĂƉĂĐŝƚǇ                          ĞƉƚŚ ;ŝŶͿ                ;ĨƚͿ                    ;ĨƚͬƐͿ
                                                     ^ůŽƉĞ                                                                           ĂƉĂĐŝƚǇ ;ĐĨƐͿ
                                ;ĐĨƐͿ

  EŽƌƚŚ ŝƚĐŚ                      Ϯ͘ϲ                  ϭй               ϯ͘Ϯϱ                      ϴ͘Ϭ                         Ϯ͘ϲ        Ϯ͘ϴ

  ^ŽƵƚŚ ŝƚĐŚ                      Ϭ͘ϲ                  ϭй                Ϯ͘Ϭ                      ϱ͘Ϭ                         ϭ͘ϵ        Ϭ͘ϴ


  DĂŶŶŝŶŐ͛Ɛ ƌŽƵŐŚŶĞƐƐ ĐŽĞĨĨŝĐŝĞŶƚ͕ Ŷ с Ϭ͘Ϭϭϱ ĨŽƌ ĐŽŶĐƌĞƚĞ ůŝŶĞĚ ĨůŽĂƚ ĨŝŶŝƐŚĞĚ ĚŝƚĐŚ͘

  DŝŶŝŵƵŵ ƌĞƋƵŝƌĞĚ ĨůŽǁƌĂƚĞ ĐĂƉĂĐŝƚǇ ŝƐ ƚǁŽ ƚŝŵĞƐ ƚŚĞ ϴϱƚŚ ƉĞƌĐĞŶƚŝůĞ ƐƚŽƌŵ ƌƵŶŽĨĨ ƉĞĂŬ ĨůŽǁƌĂƚĞ͘




                                                                           ^>Z /ŶƚĞƌŶĂƚŝŽŶĂů ŽƌƉŽƌĂƚŝŽŶ   ƐůƌĐŽŶƐƵůƚŝŶŐ͘ĐŽŵ
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 34 of 37 Page ID #:226
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 35 of 37 Page ID #:227
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 36 of 37 Page ID #:228
Case 2:19-cv-07289-AB-GJS Document 27 Filed 06/16/20 Page 37 of 37 Page ID #:229



  'ĂďŝŽŶ ŚĞĐŬ Ăŵ͗ ǆĂŵƉůĞƐ
  ŚƚƚƉƐ͗ͬͬŐĂďŝŽŶƐƵƉƉůǇ͘ĐŽŵͬĐŚĞĐŬͲĚĂŵƐͬ
